DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US#2010/0263178) in view of Richard (US#6052877).
Regarding claim 1,  Jensen discloses in Figs. 6-7 a bag 10 for containing a deceased pet, said bag comprising a sheet of material formed into a pouch having an opening into which the deceased pet ([0071]) may be placed and a first flap ([0077], line 7, upper flap) that is foldable over the opening to close the pouch, and wherein the opening is formed by two further flaps ([0077], line 7, left and right flaps) which can be varyingly overlapped by manipulations of the closures 90 thereof ([0077], e.g. buttons), to allow the opening to be selectively widened and the pouch to be adjustable in size according to the size of the deceased pet to retain the deceased pet within the pouch.
Regarding claim 1, Jensen fails to disclose wherein the pouch comprises pleated sides.  However, as evidenced by Richard, including pleated sides is known in the animal bag art, see Fig. 1 and markings denoting pleats adjacent elastic elements 34.  Therefore, as evidenced by Richard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen by including pleated sides.  The rational for supporting this conclusion of KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the pleated sides would enhance the adjustability and fit to the animal retained therein.
Regarding claim 2, Jensen discloses wherein the further flaps are at least partially secured together by ribbon 17 in Fig. 6.
Regarding claim 3, Jensen discloses wherein the first flap is secured to the overlapped, secured further flaps (see Fig. 6) as the first flap overlaps with the further flaps at common edges.
Regarding claim 4, Jensen discloses the first flap is at least partially secured by ribbon 17 in Fig. 6.
Regarding claim 5, Jensen discloses securing the flaps via buttons and thus inherent cooperating button loops [0077].  Although it is not specified if the first flap or the further secured flaps include the buttons or the button loops, it would have been an obvious design consideration to reverse arrangement if desired as the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 6, Jensen discloses a pocket 106 configured to receive a note.
Response to Arguments
Regarding claim 1, the applicant argues the following:
“Jensen relates to a body bag for holding and carrying a deceased human and animal body. However, Jensen does not disclose or suggest the feature of “wherein the opening is formed by two further flaps which can be varyingly overlapped, to allow the opening to be selectively widened and the pouch to be adjustable in size according to the size of the deceased pet..”, as recited in amended claim 1.”
The examiner disagrees as Jensen (US#2010/0263178) discloses two further flaps ([0077], line 7, left and right flaps) which are secured via closures 90 thereof.  These closures 90 are explicitly stated as being “buttons” ([0077], line 4), which by definition of operability require some overlap of the two further flaps.  Further, the securement of a selective number of these buttons (e.g. securing every other button) can provide varying overlapped flaps thereby allowing the opening to be selectively widened and the pouch to be adjustable in size according to the size of the animal to retain the animal within the pouch.  It is noted claim 1, lines 4-5, recites “two further flaps which can be varying overlapped”.
The teaching reference of Richard (US#6052877) is not relied upon to disclose the two further flaps which can be varying overlapped.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677